Order entered August 19, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00264-CV

            IN THE INTEREST OF M.C. AND J.C., CHILDREN

              On Appeal from the 302nd Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. DF-10-03756-U

                                   ORDER

      Before the Court is appellant’s motion to recuse Justice Schenck. Justice

Schenck voluntarily recuses himself from this appeal. Accordingly, the motion is

GRANTED.


                                           /s/   DAVID J. SCHENCK
                                                 JUSTICE